NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 07/23/2021. Claims 1-20 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Continuity/ priority Information
The present Application 16225345, filed 12/19/2018 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2017-0181078, filed 12/27/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

   Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

Consequently, Claims 1-20 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
US 8607103 Owaki; Takeshi et al. Abstract:  a reception device that receives the test pattern from the transmission device, compares bits in a same position of the test pattern received through a corresponding connection line in the plurality of groups based on the correspondence between the test pattern and the connection line, and generates erroneous connection line information indicating an erroneous connection 
US 20140266244 MINAEV; Viacheslav et al.  [0047] On the other hand, in the embodiments of the sense line monitoring technique, measurements are performed at a return line connected to the panel under test. This return line is typically referred to as a "sense line." This sense line can be monitored to detect any changes in the characteristics of the display panel under test. Changes to the display panel under test can be caused by a failure, e.g. contact pad burnout, within the panel or drift within the test pattern generator subsystem. 
US 20070182440 Cha; Ki-seok [0003] The present invention relates to a driving chip package, a display device including the same, and a method of testing the driving chip package, and more particularly to a driving chip package, a display device including the driving chip package, and a method of testing the driving chip package to easily detect a contact failure of the driving chip package. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111
Date: September 15, 2021
Allowability Notice 20210915
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov